In re Albritton, Alvin Hughes; — Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. 93CW-0647; Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”, No. 331,389.
Denied. The court of appeal did not abuse its discretion in staying the trial court’s release order pending consideration on the merits of the application filed in that court. Relator may reapply if the court of appeal rules adversely or fails to rule promptly.
MARCUS, DENNIS and WATSON, JJ., would vacate the stay; there is no legal authority for an order freezing the trust income.
ORTIQUE, J., not on panel.